 



Exhibit 10.3
RENEWAL NOTICE
 
July 31, 2007
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
265 Turner Drive
Durango, CO 81303-7941

         
RE:
  Renewal of line of credit/loan    
 
  Customer #: 765741844226    

Dear Rocky Mountain Chocolate Factory, Inc.:
Wells Fargo Bank, National Association is pleased to inform you that your line
of credit/loan, in the amount of $5,000.000.00 (the “Credit”), has been approved
for renewal. The new maturity date will be July 31, 2008.
The Credit remains subject to all terms and conditions of existing loan
documentation, as modified by this Renewal Notice.
If you do not desire the renewal of the Credit on these terms, you must
(i) deliver to WELLS FARGO BANK, NATIONAL ASSOCIATION at 200 W College Drive, ,
.durango, CO 81301 a written rejection of the extension within 10 days from the
date of this letter, (ii) not draw additional funds under the Credit, and
(iii) promptly make arrangements with your loan officer to pay the matured
balance of the Credit.
If you have any questions, please do not hesitate to call me at (970)385-1515.
We appreciate your business and look forward to continuing to serve as your
business bank.
Sincerely,
Wells Fargo Bank, National Association

         
/s/ John Francis
       
 
Name: John Francis
       
Title: Vice-President
       

